So SF SN DN OH eR W!Y NO

RO NO DR RD DR eee

frase 2:19-cv-09043 Document1 Filed 10/21/19 Page1lof7 Page ID#:1

LAW OFFICES OF JONG YUN KIM
JONG YUN KIM, ESQ., SBN 272176

3600 WILSHIRE BLVD., SUITE 2226

LOS ANGELES, CA 90010

TEL (213) 351-9400

FAX (213) 736-6514

JONGKIMLAW@HOTMAIL.COM

ATTORNEYS FOR PLAINTIFF

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Young Hee Park, CASE NO.
Plaintiff,
Complaint for Damages and
VS. Injunctive Relief for Violations Of:

American’s With Disabilities Act;
Unruh Civil Rights Act

Edward Kim, as an individual and as
representative capacity as trustee of the
Edward and Kyung Hee Kim 2019 Trust;
IKyung Hee Kim, as an individual and as
representative capacity as trustee of the
Edward and Kyung Hee Kim 2019 Trust; and
DOES 1-10 inclusive,

Defendants.

 

 

Plaintiff Young Hee Park complains of Defendants Edward Kim, as an individual
and as representative capacity as trustee of the Edward and Kyung Hee Kim 2019 Trust;
Kyung Hee Kim, as an individual and as representative capacity as trustee of the
Edward and Kyung Hee Kim 2019 Trust; and DOES 1-10 (‘Defendants’) and alleges as

follows:

 

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

 
oOo CO NS DN AD BP WY NO

| NO NO ee |
SXeasR SSH SSB WABDREBAHRAS

=~

fase 2:19-cv-09043 Document1 Filed 10/21/19 Page2of7 Page ID #:2

PARTIES:

1, Plaintiff is a California resident with physical disabilities. She is
substantially limited in her ability to walk. She is a paraplegic who uses a walker/cane
for mobility. .

2. Defendants are, or were at the time of the incidents, the real property
owner(s), business operator(s), lessor(s) and/or lessee(s) of Dae Bok Jung Restaurant
(“DAEBOKJUNG”) located at or about 2010 James M. Wood Boulevard, Los
Angeles, California.

3. Plaintiff does not know the true names of Defendants, their business
capacities, their ownership connection to the property and business, or their relative
responsibilities in causing the access violations herein complained of, and alleges a
joint venture and common enterprise by all such Defendants. Plaintiff is informed and
believes that Defendants herein, including Does 1 through 10, inclusive, are responsible
in some capacity for the events herein alleged, or is a necessary party for obtaining
appropriate relief. Plaintiff will seek leave to amend when the true names, capacities,
connections, and responsibilities of Defendants and Does 1 through 10, inclusive, are

ascertained.

JURISIDICTION & VENUE:

4, This court has subject matter jurisdiction over this action pursuant to 28
U.S.C § 1331 and § 1343 (a)(3) & (a)(4) for violations of the American with Disabilities
Act of 1990, 42 U.S.C. § 12101, et seq.

5. Pursuant to supplemental jurisdiction, an attendant and related cause of
action, arising from the same nucleus of operative facts and arising out of the same
transactions, is also brought under California’s Unruh Civil Rights Act, which act
expressly incorporates the Americans with Disabilities Act.

6. Venue is proper in this court pursuant to 28 U.S.C § 1391 (b) and is

founded on the fact that the real property which is the subject of this action is located in

2

 

 

 

COMPLAINT

 
Co SF SN HN OH Re WO NY

dO RN BR KN NO NO NO eR ee ea ea ee
RPNBRRR RR XRSeGCe RA AaAarR BH 2S

 

fase 2:19-cv-09043 Document1 Filed 10/21/19 Page3of7 Page ID#:3

this district and that Plaintiffs cause of action arose in this district.

FACTUAL ALLEGATIONS:

7. Plaintiff went to DAEBOKJUNG in January 2019 to patronize its
business.

8. DAEBOKJUNG is a facility open to the public, a place of public
accommodation, and a business establishment.

9. Parking spaces are one of the facilities, privileges and advantages offered
by Defendants to their customers at DAEBOKJUNG.

10. The wall-mounted International Symbol of Accessibility (ISA) sign
should have been mounted at least 60 inches (5 feet) above the ground. However, the
sign is mounted 40 inches from the ground.

11. The parking spaces lacked “Van Accessible” and “Minimum Fine $250”
signs which should have been mounted along with the pole-mounted signage at least
five feet (60 in.) above the ground.

12. The parking lot itself is also devoid of the signage “Unauthorized vehicles
parking in designated accessible spaces not displaying distinguishing placards issued
for persons with disabilities will be towed away at the owner’s expense. Towed
vehicles may be reclaimed at [insert address] or by telephoning [insert telephone
number]” which should place been placed at the entrance of the parking lot on a 24 in. x
24 in. reflective sheeting aluminum.

13. Defendants have no procedure or policy in place to maintain the parking
spaces reserved for persons with disabilities. As such, accessible parking spaces are no
longer available for persons with disabilities who want to patronize DAEBOKJUNG.

14. Plaintiff personally encountered this problem. This inaccessible parking
lot denied Plaintiff full and equal access and caused her difficulty and frustration.

15. Plaintiff would like to return and patronize DAEBOKJUNG but will be

deterred from visiting until Defendants cure the violation.

3

 

COMPLAINT

 

 
oO on SN Dn HO FP WO NY KF

DO NO RO PO DD DR De ei ea ee eee ee
BNR RR BRR BP SCRE RABE BDH 2S

Fm

ase 2:19-cv-09043 Document1 Filed 10/21/19 Page4of7 Page ID#:4

16. Plaintiff would like to return, and she intends to return once the violations
are fixed. |

17. Defendants have failed to maintain in working and useable conditions
those features required to provide ready access to persons with disabilities.

18. Given the obvious and blatant violation, the plaintiff alleges, on
information and belief, that there are other violations, and barriers on the site that relate
to her disability. Plaintiff will amend the complaint, to provide proper notice regarding
the scope of this lawsuit, once she conducts a site inspection. However, please be on
notice that the plaintiff seeks to have all barriers related to her disability remedied. See
Doran y. 7-11, 524 F.3d 1034 (9" Cir. 2008) (holding that once a Plaintiff encounters
one barrier at a site, she can sue to have all barriers that relate to her disability removed
regardless of whether she personally encountered them).

19. Additionally, on information and belief, Plaintiff alleges that the failure to
remove these barriers was intentional because: (1) these particular barriers are intuitive
and obvious; (2) Defendants exercised control and dominion over the conditions at this
location and, therefore, the lack of accessible facilities was not an “accident” because
had Defendants intended any other configuration, they had the means and ability to

make the change. ,

I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN WITH
DISABILITES ACT OF 1990 (On behaif of plaintiffs and against all Defendant (42
U.S.C. section 12101, et seq.)

20. Plaintiff re-pleads and incorporates by reference, as if fully set forth again
herein, the allegations contained in all prior paragraphs of this complaint.

21. Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods and services of any place of
public accommodation is offered on a full and equal basis by anyone who owns, leases,

or operates a place of public accommodation. See 42 U.S.C. § 12182 (a).

4

 

COMPLAINT

 

 

 
oc Se SN DH A FP WO NH

NO NO DN HV NY NO HH He HE HE Se Ee OO eet OOO Se ee

frase 2:19-cv-09043 Document1 Filed 10/21/19 Page5of7 Page ID#:5

“Discrimination” is defined, inter alia, as follows:

a. A failure to make reasonable modification are necessary to afford goods,
services, facilities, privileges, advantages, or accommodations to individuals
with disabilities, unless the accommodation would work a fundamental
alteration of those services and facilities. 42 U.S.C. § 12182 (b)(2)(A)(ii).

b. A failure to remove architectural barriers where such removal is readily
achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by reference
to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”

c. A failure to make alterations in such a manner that, to the maximum extent
feasible, the altered portions of the facility are readily accessible to and usable
by individuals with disabilities, including individuals who use wheelchairs or
to ensure that, to the maximum extent feasible, the path of travel to the altered
area and the bathrooms, telephones, and drinking fountains serving the altered
area are readily accessible to and usable by individuals with disabilities. 42
U.S.C § 12183(a)(2).

22. Pursuant to 28 C.F.R., Part 36, Appendix D (herein after “1991
Standards”), section 4.1.2, and 36 C.F.R., Part 1191, Appendix B (herein after “2010
standards”), Section 208.2, if a business provides between | and 25 parking spaces,
they must provide at lease one handicap parking space that is van accessible (having an
eight foot access aisle).

23. Here, Defendants did not provide a single ADA compliant, useable
accessible parking space in its parking lot.

24. A public accommodation must maintain in operable working condition
those features of its facilities and equipment that are required to be readily accessible to
and usable by persons with disabilities. 28 C.F.R. § 36.211(a).

25. Here, the failure to ensure that the accessible facilities were available and
ready to be used by the plaintiff is a violation of the law.

26. Given its location and options, DAEBOKJUNG is a business that the

5

 

COMPLAINT

 

 

 
bo

oO SH ND OH HR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

frase 2:19-cv-09043 Document1 Filed 10/21/19 Page6é6of7 Page ID #:6

plaintiff will continue to desire to patronize but he has been and will continue to be
discriminated against due to the lack of accessible facilities and, therefore, seeks

injunctive relief to remove the barriers.

II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
RIGHTS ACT (On behalf of plaintiff and against all Defendant) (Cal Civ § 51-53)

27. Plaintiff repleads and incorporates by reference, as if fully set forth again
herein, the allegations contained in all prior paragraphs of this complaint.

28. Because Defendants violated Plaintiff's rights under the ADA, they also
violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
52(a).)

29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,

discomfort or embarrassment for Plaintiffs, Defendants are also each responsible for

statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-(c).)

PRAYER:

Wherefore, Plaintiff prays that this court award damages and provide relief as
follows:

1. For injunctive relief, compelling Defendants to comply with the
Americans with Disabilities Act and the Unruh Civil Rights Act. Note: Plaintiff is not
invoking section 55 of the California Civil Code and is not seeking injunctive relief
under the Disabled Persons Act at all.

2. Damages under the Unruh Civil Rights Act which damages provide for
actual damages and a statutory minimum of $4,000.

3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
42 U.S.C. §12205; Cal. Civ. Code §52
//

6

 

 

 

COMPLAINT

 
Oo Oe NI DW BW NHN

BO NO DN DO KN NY DN NO ROR ee
oOo nN DN OH BP Ww NY YK DT CO ONT DWH BP WO BO FF CO

(rase 2:19-cv-09043 Document1 Filed 10/21/19 Page 7of7 Page ID#:7

Dated: October 21, 2019 LAW OFFICES OF JONG YUN KIM

BY-:/s/ Jong Yun Kim
Jong Yun Kim, Esq.

Attorneys for Plaintiff

7

 

COMPLAINT

 

 

 
